Citation Nr: 1109775	
Decision Date: 03/11/11    Archive Date: 03/24/11

DOCKET NO.  07-10 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which continued the 50 percent rating for the Veteran's service-connected PTSD.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in August 2008.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran submitted a September 2009 document from the Social Security Administration indicating that he had been granted disability benefits and the onset of the disability was established as December 21, 2006.  Where there is actual notice to VA that a veteran is receiving disability benefits from the Social Security Administration, VA has the duty to acquire a copy of the decision granting the disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

Clinical records dated in December 2007 and February 2008 reveal the Veteran has reported that his primary health care provider was a private provider.  Private clinical records have not been associated with the claims file.  The Board finds the Veteran's private medical records should be obtained, to the extent possible.  

At the time of the October 2008 Board remand, the Board directed that a VA examination be conducted and the examiner was specifically instructed to discuss the presence or absence of the schedular rating criteria for 70 percent and 100 percent evaluations for the service-connected mental disorder.  In response to the Board's remand, a VA PTSD examination was conducted in August 2009.  After diagnosing the presence of PTSD, the examiner noted that he was supposed to discuss the presence or absence of the criteria for 70 and 100 percent evaluations.  The examiner wrote "[w]ith respect to the schedular criteria, [the Veteran] reported occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessions or rituals which interfere with routine activities, near continuous panic attacks under stress, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including work or work like setting, and an inability to establish and maintain effective relationships."  The examiner also wrote "[h]owever, the veteran did not exhibit any gross impairment in thought processes or communication, grossly inappropriate behavior, or disorientation to time or place, or memory loss for important events such as close relatives, own occupation or his name."  The Board's analysis of the first quotation is that the Veteran was the one who reported the occupational and social impairment and that the examiner was merely reciting symptomatology reported by the Veteran.  Significantly, it does not appear that the examiner provided any analysis or opinion as to whether the Veteran actually exhibited any of the enumerated symptomatology.  This is in contrast to the second quotation where the examiner affirmatively opines that the Veteran did not exhibit any of the enumerated symptomatology.  The examiner also did not include any citations to relevant evidence in the clinical records to support his opinions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  The Board finds the issue on appeal should be remanded in order to allow the examiner who conducted the August 2009 VA examination to provide an addendum to the examination report which complies with the Board's October 2008 remand instructions.  Specifically, the examiner should indicate if the examiner found the Veteran experienced occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to such symptoms as suicidal ideation, obsessions or rituals which interfere with routine activities, near continuous panic attacks under stress, impaired impulse control, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances including work or work like setting, and an inability to establish and maintain effective relationships and, if so, to support his opinion with citations to the medical evidence in the claims file.  In the case of Stegall v. West, 11 Vet. App. 268 (1998), the Court held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.  

The Veteran's representative noted in a February 2011 statement that there was objective evidence of record in the form of a 2010 letter from a health care provider that the symptomatology associated with the service-connected PTSD had increased since the time of the last VA examination.  As the issue on appeal is being returned to the examiner who conducted the August 2009 VA examination as set out above, the Board finds that the examiner should, in additional to producing the addendum set out above, again examine the Veteran and produce a new VA examination report which addresses the symptomatology associated with the service-connected PTSD.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD since 2006.  After securing any necessary releases, obtain these records which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA medical records.  The Board is particularly interested in obtaining copies of treatment records from the Veteran's private health care providers.  

2.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

3.  Return the claims file to the examiner who conducted the August 2009 VA examination and request that he provide an addendum to the examination which addresses the following:

The examiner should provide an opinion as to whether it is as likely as not that the symptomatology noted at the time of the August 2009 VA examination was productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood or a greater level of impairment.  If the examiner determines this is the case, the examiner should provide a rationale for this opinion with citations to the medical evidence.  

If the examiner determines that any requested opinion cannot be provided without resort to speculation, the examiner should so state but then must provide a rationale for why the requested opinion would require resort to speculation.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The Veteran's claims folder must be made available to the examiner for review of all pertinent documents therein.  The examination report should note that the claims folder was reviewed.

If the examiner who conducted the examination determines that another physical examination is required, such an examination of the Veteran must be scheduled.

If the examiner who produced the report of the August 2009 VA examination is not available, make arrangements to obtain the above requested opinion from another suitably qualified health care professional.

4.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  This examination may be conducted by the same examiner who is addressed in paragraph 3 above.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.  The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to maintain employment.  If it is not possible to do so, the examiner should so state.  If the examiner determines that any requested opinion cannot be provided without resort to speculation, the examiner should so state but then must provide a rationale for why the requested opinion would require resort to speculation.

The Veteran's claims folder must be made available to the examiner for review of all pertinent documents therein.  The examination report should note that the claims folder was reviewed.  

5.  Thereafter, review the Veteran's claims file to ensure that all of the foregoing requested development has been completed.  In particular, review the requested medical reports and opinions to ensure that they are responsive to and in complete compliance with the directives of this remand.  If they are not, implement corrective procedures.  Any compliance failure could result in further remands.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with remand orders).

6.  After undertaking any development deemed essential in addition to that specified above, readjudicate the claim of entitlement to a rating in excess of 50 percent for PTSD.  If the claim remains denied, an appropriate supplemental statement of the case should be provided to the Veteran and his attorney, and they should have an opportunity to respond.  The case should then be returned to the Board for appellate review.



The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


